DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings filed February 2, 2021 are still objected to as failing to comply with 37 CFR 1.84(p)(5) because the newly added drawing sheet of FIG. 3 does not include any reference sign(s) in the drawing and/or was/were not mentioned in the description:  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
Specification
The disclosure is objected to because of the following informalities:  
 	The disclosure, as originally filed, is objected to because it failed to mention or describe any portion/content of the newly added drawing -- FIG. 3.  
Appropriate correction is required.
The disclosure is further objected to because of the following informalities:  

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in Pub. No. US 2012/0254961 A1, hereinafter referred to as Kim, in view of Ricci et al. in U.S. Patent No. 9,373,207 B2, hereinafter referred to Ricci, and Gu et al. in U.S. Patent No. 8,417,684 B2 (newly cited), hereinafter referred to as Gu.
 	Referring to claim 1, Kim discloses a method for data transmission between at least two participants (110, 130, 150, 170) in a communication network (101), wherein at least one participant (150) of the communication network is characterized in that the at least one participant forms or provides a registration server (190) of the communication network, wherein, the at least one further participant (110) in a registration process transmits information about a service category of at least one service that is provided by the further participant and information about a service address to the registration server (paragraphs [0033]-[0034] and FIG. 1), wherein the registration server retrievably stores the participant-specific service category and the participant-specific service address in a retrievable manner (paragraphs [0035]-[0036] and [0065]).
	Kim differs from the claim, it fails to disclose that the communication network is a transportation vehicle communication network of a transportation vehicle, and wherein the at least one participant and the at least one further participant are all transportation vehicle participants that are arranged in the transportation vehicle communication network of the transportation vehicle, which is well known in the art and commonly applied in wireless communications field to modify to provide a compatible communication network environment as desired.  
 	Ricci, for example, from the similar field of endeavor, teaches such a conventional transportation vehicle communication network of a transportation vehicle with all transportation 
 	Kim in view of Ricci still fail to disclose the step of assigning at least one service provided by the at least one further participant and information about a service address related to the at least one service to a service category, which is also well known in the art and commonly applied in wireless communications field to provide a conventional service category database for collecting service type and service address assignment to further enhance the system servicing capability.  Gu, for example, also from the similar field of endeavor, teaches such conventional technical feature (Col. 8, lines 30-37, col. 8, line 66 to col. 9, line 13). 
 	Referring to claim 2, Kim in view of Ricci and Gu disclose that wherein a participant (130) transmits a service category request to the registration server, wherein in a response the registration server transmits all the service addresses assigned to the service category in a response (paragraphs [0034]-[0035] in Kim).
 	Referring to claim 3, Kim in view of Ricci and Gu disclose that the participant (130) transmits a service request to at least one server participant (170) to which one of the service addresses is assigned, wherein in a response the at least one server participant transmits information about at least one service provided under this service address to the participant in a response (paragraphs [0035]-[0036] in Kim).
 	Referring to claim 4, Kim in view of Ricci and Gu disclose that the participant determines a desired service depending on the information about a provided service, wherein the 
 	Claim 8 is rejected for substantially identical reason as claim 1, except the claim is directed to a transportation vehicle communication network format (FIGs. 1 & 2 in Ricci).
 	Claim 9 is rejected for substantially identical reason as claim 1, except the claim is directed to a participant in a transportation vehicle communication network format (FIGs. 1 & 2 in Ricci).
 	Claim 10 is rejected for substantially identical reason as claim 1, except the claim is directed to a transportation vehicle format (FIGs. 1 & 2 in Ricci).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ricci and Gu, as applied to claim 1 above, and further in view of Dusane in Pub. No. US 2019/0049942 A1.
 	Referring to claim 5, Kim in view of Ricci and Gu fail to disclose that the service is assigned to a service category among lighting, media (MEDIA), doors and hatches, chassis, drive, engine (ENGINE) or a further service category, which is considered well known and conventional to one of ordinary skill in the art.  Dusane, for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0090] and [0099]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ricci and Gu, as applied to claim 1 above, and further in view of Hofstaedter et al. in U.S. Patent No. 9,590,996 B2, hereinafter referred to as Hofstaedter.
 	Referring to claim 6, Kim in view of Ricci and Gu fail to disclose that the participant-specific service category and the participant-specific service address are deleted in response to a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ricci and Gu, as applied to claim 1 above, and further in view of Bartsch et al. in Foreign Document DE 102014201948 (A1) (cited by the applicant), hereinafter referred to as Bartsch.
 	Referring to claim 7, Kim in view of Ricci and Gu fail to disclose that a stateless communication takes place by means of the data transmission between participants of the transportation vehicle communication network, which is also considered well known and conventional to one of ordinary skill in the art.  Bartsch, for example, also from the similar field of endeavor, teaches such conventional feature (see the translated abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.